DETAILED ACTION
		This Office action is in response to the election of March 11, 2021.
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on March 11, 2021 is acknowledged.
Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 11, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of LIU et al (2019/00646620, LIU et al (2014/0154624) and TOUKHY et al (2020/0183278).

    PNG
    media_image1.png
    836
    641
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    74
    599
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    221
    402
    media_image3.png
    Greyscale

, a photoacid generator, a base additive, an optional adhesion promoter and a solvent as seen in paragraphs [0017 – [0023].   The heterocyclic thiol compounds are disclosed to have a generic structure as disclosed in paragraph [0051] seen below:
    PNG
    media_image4.png
    193
    430
    media_image4.png
    Greyscale

Paragraph [0068] disclose the specific compounds meeting this structure shown here:


    PNG
    media_image5.png
    240
    411
    media_image5.png
    Greyscale

Wherein the working examples 1-8 in Table 1, page 8 disclose the compositions formulated with 1H-1, 2, 3 [sic]-triazole-3-thiol having a structure shown below meeting (c1-1):

    PNG
    media_image6.png
    83
    163
    media_image6.png
    Greyscale

	TOUKHY et al lack a working example comprising a second thiol compound defined as (C2) in the claim, however clearly disclose that their Component (2) can use tautomers and combinations of the listed thiol compounds as seen in paragraph [0068].
	LIU et al ‘662 report a positive working photosensitive composition comprising at least one photoacid generator, at least one novolak polymer, at least one polymer comprising one or more (meth)acrylate repeat units and further comprising one or more repeat units with at least one acid cleavable group and a solvent as seen in paragraphs [0011]  to [0015].	
paragraph [0088]:
    PNG
    media_image7.png
    272
    421
    media_image7.png
    Greyscale

These compounds are found in paragraphs [0092] to [0093] of page 8 wherein thiol compound and thiouracil compounds are disclosed with each of their structures.  The Formulation Examples 1-8 and 10 on pages 12 and 13 report the use of 6-methyl-2-thiouracil, however the examples lack a second thiol compound as claimed for a (C2) ingredient.  The disclosure on page 9 paragraph [0095] like TOUKHY et al teach that the thiol compounds listed can be tautomers thereof and combinations thereof.
	LIU et al ‘624 likewise disclose positive photosensitive compositions having Formulations Examples with a single thiol compound such as 1, 3, 5-triazine-2, and 4, 6-trithiol, seen in paragraph [0015]:

    PNG
    media_image8.png
    152
    170
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    162
    418
    media_image9.png
    Greyscale

Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use tautomers and combinations of the listed thiol compounds from LIU et al ‘662, LIU et al ‘624 and TOUKHY et al in their working examples with the expectation of having a prominent effect on profiles resulting in straight vertical walls and no footing.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KATAYAMA et al (2015/0268553) and EBISAWA et al (10,890,845) are to the same assignee and are made of record.
SUZUKI et al (2017/0137605) disclose thiol compounds in photosensitive compositions cumulative to the references above seen in pages 9 and 10.
	UEDA et al (2015/0315379) report quinonediazide containing composition with novolak resin and a (G) component of 3-mercapto-1, 2, 4-triazole compound in paragraph [0200].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
March 26, 2021